Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Press Release New York Press Department | | Diana Phillips | Diana.Phillips@Sothebys.com Investor Relations | | Jennifer Park | Jennifer.Park@Sothebys.com SOTHEBYS ANNOUNCES 2008 THIRD QUARTER AND FIRST NINE MONTHS RESULTS  Third Quarter Revenues of $76.0 million and Net Loss of $46.2 million  First Nine Months Revenues of $525.4 million and Net Income of $36.7 million  Sothebys Sells the Top Lot of the Autumn Season, Kazimir Malevichs Suprematist Composition, for a Record $60.0 million November 7, 2008, New York Sothebys (NYSE: BID) today announced results for the third quarter and first nine months ended September 30, 2008. For the quarter ended September 30, 2008, the Company reported operating revenues of $76.0 million, a $9.1 million, or 11%, decrease over the prior third quarter. This is largely due to a higher level of principal losses on auction guarantees, as well as lower private sale commissions and lower auction commission margins. Approximately $42 million of the guarantee losses relate to property offered in recent fourth quarter auction sales, as well as estimated losses related to guaranteed property to be offered in upcoming Contemporary Art sales in New York. These losses are recorded in the third quarter as the guarantee obligations were outstanding as of September 30, 2008 and the losses were judged to be probable as of that date. Revenues in the quarter benefited from a $39.9 million, or 70%, increase in auction commission revenues in the quarter due to the change in timing of Sothebys summer Contemporary Art sales in London from the second quarter of 2007 to the third quarter of 2008, as well as the Damien Hirst sale, Beautiful Inside My Head Forever, in London in September. The decrease in commission margins compared to the quarter ending September 2007 is largely due to a change in sales mix, with the added sales of Contemporary Art carrying lower margins, as is typical for higher end sales. When compared to the second quarter of 2008, auction commission margin for the third quarter of 2008 increased slightly to 15.2% . When compared to the first quarter of 2008, auction commission margin improved by 12% (from 13.6% to 15.2%) . This improvement is primarily due to a change in sales mix, the Companys efforts to manage terms afforded to consignors and an increase to the buyers premium effective June 1 st . The Companys net loss for the third quarter of 2008 was ($46.2) million, or ($0.71) per diluted share compared to a net loss of ($20.9) million, or ($0.33), per diluted share for the prior period, a $25.3 million decline. This deterioration is largely due to the principal activities losses mentioned previously as well as increased direct costs, higher borrowing costs and a lower effective income tax rate, resulting in a lower income tax benefit for the period. Partially offsetting these factors is the impact of higher auction sales and lower salaries and related costs. Because of the seasonal nature of the art auction market, Auction Sales in the third quarter have historically represented only approximately 7%-10% of annual Auction Sales, and the third quarter has historically been a loss period for the Company. As a result, third quarter results are typically not indicative of expected full year results. Management believes that investors should focus on results for six and twelve month periods, which better reflect the auction market business cycle. For the first nine months of 2008, consolidated sales (aggregate auction sales, private sales and dealer revenues) were a record $4.1 billion, up 7% from the prior period. Operating revenues in the period were $525.4 million, a $46.6 million, or 8%, decline from the prior period largely due to a higher level of principal activities losses, lower private sale commissions and lower auction commission margins. The lower commission margins are attributable to a change in sales mix, an increase in risk reduction strategies employed to lower auction guarantee risk in response to an uncertain economic environment, as well as increased competition for consignments. Net income for the first nine months of 2008 was $36.7 million, a $74.0 million, or 67%, decline from the comparable period of 2007 largely due to the aforementioned revenue 2 shortfalls. Also impacting the comparison of the nine month results to the prior years are higher levels of dealer inventory writedowns, sale promotion costs, general and administrative expenses and borrowing costs, as well as the impact of a higher effective income tax rate, partially offset by lower salaries and related costs. Diluted earnings per share was $0.56 for the first nine months of 2008, a $1.13 decrease from the prior period figure of $1.69. At this period of worldwide economic turmoil, we are very pleased to note that our liquidity is very strong and that our auction commission margins held steady at 15% in the quarter, said Bill Ruprecht, President and Chief Executive officer of Sothebys. And, as we have seen throughout the quarter in our auctions around the world, demand for great works of art remains solid, especially for works that are of great quality, fresh to the market and soberly estimated. We saw this in Paris in early October when the Levy Collection brought over the high estimate when it fetched $17 million, in London in the sale of 20 th Century Italian Art which brought $24 million, with 90 percent of the lots selling and in Hong Kong, where our Modern and Contemporary South East Asian Paintings sale was 50% over its high estimate. This was also evident in New York this week where we sold three paintings for over $30 million, each setting the auction record for the artist. Malevichs Suprematist Composition achieved $60 million, the highest price achieved at auction this autumn, Munchs Vampire brought $38.2 million and Degas Danseuse au repos brought $37 million. That evening sale brought a total of $223 million, closely comparable to the $235 million achieved in the same sale just this past May. It is hardly surprising, however, that our business is not immune from the unprecedented global economic turbulence which has impacted so many other businesses, continued Mr. Ruprecht. Our auctions this autumn were assembled over the summer when the world was a very different place and predictably we are now seeing a softening in a number of markets, particularly where there has been a big price appreciation. There is a new reality and consignors will need to adjust their expectations accordingly. These third quarter figures reflect a significant level of losses on our guarantee portfolio principally for fourth quarter sale events including this weeks $10 million Impressionist guarantee losses as well as our estimate of $17 million on probable guarantee losses in next 3 weeks Contemporary sales. We have reduced our guarantee position by 52% as compared to last year and our net guarantee exposure is $114 million. In this period of considerable economic instability, we will dramatically reduce the guarantees and other special concessions we grant to sellers in order to achieve a more balanced and equitable return for our services. We will also continue to aggressively review and challenge our level of expenses across the board. We plan to implement a global cost cutting initiative that we expect will lead to significant cost savings across our organization. We expect to take restructuring charges in the fourth quarter of this year as well as the first quarter of 2009. The restructuring plan, subject to approval by our Board of Directors, will focus on strengthening our Company through enhanced profitability in the future. We are very prudently positioned going forward, Mr. Ruprecht said. Through reducing guarantee activities, resizing our organization and receiving a level of return from consignors which reflect our services, it is both our expectation and our goal that we will be meaningfully profitable at significantly lower sales levels even during these uncertain times. Third and Fourth Quarter Sales In London in July, Sothebys Contemporary Art sales totaled $242.4 million, a record anywhere for a Contemporary sales series in Europe and close to the pre-sale high estimate of $248 million. The week was highlighted by the sale of Francis Bacons Study for Head of George Dyer for $27.4 million, well in excess of the pre-sale high estimate of $16 million. Sothebys July Old Masters sales in London brought $117.3 million, above the pre-sale high estimate of $105.5 million and 32% above the prior years total. The top lot of the sales was a re-discovered portrait by Frans Hals of Willem van Heythuysen which sold for $14.0 million. Auction records were set for nineteen artists and twenty lots sold for $1 million or more. Also in London, on September 15 th and 16 th , Sothebys was privileged to present Beautiful Inside My Head Forever , a major auction of new works by Damien Hirst and the first ever staged for the work of a single living artist. The sale brought an outstanding $200.8 million, 4 well in excess of the pre-sale estimate of $122/176 million and the highest total by far for an auction dedicated to a single artist. The over 200 lots in the two day sale were all created for the auction and included The Golden Calf, a remarkable new sculpture of a bull in formaldehyde that brought $18.7 million. Forty eight lots were sold for $1 million or more and 74% of the lots sold for more than their high estimate. Among the sales impacted by the global economic turmoil were Sothebys Hong Kong October sales which brought $140.7 million, below our pre-sale low estimate of $224 million but still the third highest total ever for a sales series at Sothebys Hong Kong. Highlighting the sales were works of Chinese Imperial art: The Emperor Qianlongs Review of The Grand Parade of Troops sold for $8.7 million, a record for an Imperial Qing dynasty painting; the Imperial white jade Qianlong Yubi seal, Qing dynasty, brought $8.1 million and set a record for white jade at auction; and an Imperial jade sabre, which sold for $7.5 million. Chinese works of art brought a total of $58 million over the five-day period. Also, Sothebys mid-season Contemporary Art evening sale brought $38 million, below the pre-sale low estimate of $52 million. Nevertheless, almost three quarters of the lots sold and only two years ago that sale brought $18.8 million. Upcoming Sales On November 11 th and 12 th , Sothebys will hold its fall sales of Contemporary Art in New York. The sales carry a published low estimate of $284 million and include Yves Kleins Archisponge RE11 , the most significant work in his Relief
